Order unanimously reversed on the law without costs and matter remitted to Erie County Family Court for further proceedings, in accordance with the following memorandum: Petitioner presented the testimony of a board-certified psychiatrist in a proceeding to terminate respondent’s parental rights on the ground of mental illness. The psychiatrist testified that respondent is a paranoid schizophrenic with a 24-year psychiatric history. The psychiatrist concluded with a reasonable degree of medical certainty that respondent was *1043unable to care for her child, now or in the foreseeable future, by reason of mental illness. This evidence was sufficient to establish a prima facie case, and it was error for Family Court to dismiss the petition at the end of the direct case. The testimony of the case manager who worked with respondent since her release from the psychiatric hospital, to the effect that respondent might be able to care for a child if she took her medication regularly, presented a credibility issue, which the court should not have resolved on a motion to dismiss (see, Rhabb v New York City Hous. Auth., 41 NY2d 200, 202). The matter must be remitted to Family Court for a new hearing before a different Judge. (Appeal from order of Erie County Family Court, Notaro, J.—termination of parental rights.) Present—Dillon, P. J., Doerr, Green, Lawton and Lowery, JJ.